In an negligence action by plaintiff administrator to recover damages for his son’s conscious pain and suffering (first cause of action) and for his son’s wrongful death (second cause of action), the defendants appeal from a judgment of the Supreme Court, Orange County, entered June 18, 1962 after trial, upon the jury’s verdict in favor of plaintiff for $5,000 on the cause of action for the conscious pain and suffering and for $35,000 on the cause of action for the wrongful death. Judgment reversed on the law and a new trial granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, plaintiff shall stipulate to reduce to $2,500 the amount of the verdict on the first cause of action for the conscious pain and suffering, and to reduce to $17,500 the amount of the verdict on the second cause of action for the wrongful death, in which event the judgment, as so reduced, is affirmed, without costs. In our opinion, the verdict was excessive. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.